Case: 20-50896     Document: 00516133109         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-50896                    December 15, 2021
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adan Suke, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 2:08-CR-40-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Adan Suke, Jr. was convicted by a jury of: voluntary manslaughter, in
   violation of 18 U.S.C. § 1112; and assault with a dangerous weapon, in
   violation of 18 U.S.C. §§ 113 and 1153. He was sentenced to, inter alia, an
   above-Sentencing Guidelines term of 144 months’ imprisonment on the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50896      Document: 00516133109           Page: 2    Date Filed: 12/15/2021




                                     No. 20-50896


   manslaughter count and a concurrent, within-Guidelines term of 120-months
   on the assault count. Suke challenges his sentencing, contending: his
   conduct did not constitute obstruction of justice; he accepted responsibility;
   and his sentence was substantively unreasonable.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, as in this instance, its application of the
   Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
          In asserting the district court erred in assessing a two-level sentencing
   enhancement for obstruction of justice, Suke maintains his recorded
   jailhouse-telephone call, asking his sister to influence the victim’s family to
   drop the charges against him, could not constitute obstruction because the
   victim’s family members were not witnesses, codefendants, or jurors, citing
   Guideline § 3C1.1, cmt. n.4(A). Suke’s assertion is incorrect: the victim’s
   sister was called as a Government witness at trial. He provides no authority
   for his assertion the term “witness”, as used in the Guideline commentary,
   is limited only to eyewitnesses to the offense. See U.S.S.G. § 3C1.1, cmt.
   n.4(A) (providing a “non-exhaustive list” of covered conduct, including
   “threatening, intimidating, or otherwise unlawfully influencing a co-
   defendant, witness, or juror, directly or indirectly, or attempting to do so”).
   Suke’s conduct constituted obstruction in the light of the record. United
   States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (explaining “no




                                          2
Case: 20-50896       Document: 00516133109           Page: 3     Date Filed: 12/15/2021




                                      No. 20-50896


   clear error if the district court’s finding is plausible in light of the record as a
   whole”).
          For challenging the court’s not awarding him credit for acceptance of
   responsibility, pursuant to Guideline § 3E1.1 (acceptance of responsibility),
   Suke contends the court erroneously disqualified him by virtue of having
   exercised his right to trial. Suke asserts his is the rare jury-trial proceeding
   that warrants the reduction because he proceeded to trial only to raise self-
   defense.
          Suke, however, did not truthfully admit all of the conduct comprising
   his offense. He denied striking the victim in the head multiple times and
   causing his death, therefore, contesting essential elements of his factual guilt.
   See U.S.S.G. § 3E1.1, cmt. n.2 (explaining “[t]his adjustment is not intended
   to apply to a defendant who puts the government to its burden of proof at
   trial by denying the essential factual elements of guilt, is convicted, and only
   then admits guilt and expresses remorse”). Moreover, Suke fails to brief any
   challenge to the alternative reasons the court gave for denying the reduction,
   such as remaining a fugitive from justice for many years, and has, therefore,
   abandoned them. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir.
   2010) (stating inadequately briefed contentions in counseled briefs deemed
   abandoned).
          For his final challenge, Suke asserts the 144-month, above-Guidelines
   sentence on the manslaughter count is substantively unreasonable as being
   greater than necessary to achieve the purposes of 18 U.S.C. § 3553(a) and
   was unsupported by reasons not already accounted for by the Guidelines.
   (Suke does not challenge the within-Guidelines sentence for the assault
   count.) The court based the sentence on the § 3553(a) sentencing factors,
   considering the trial evidence, the presentence investigation report, and the
   facts adduced at sentencing, which included the Government’s request for




                                            3
Case: 20-50896      Document: 00516133109          Page: 4    Date Filed: 12/15/2021




                                    No. 20-50896


   an above-Guidelines sentence based on the brutality of the offense and the
   effects Suke’s absconding from and delaying justice had on the victim’s
   family.    See §§ 3553(a)(1), (a)(2)(A)–(B) (factors to be considered in
   imposing a sentence). Although Suke’s status as a fugitive was considered as
   a basis for the acceptance-of-responsibility denial, the court did not err in
   relying on that fact as additional support for an upward variance. See United
   States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (explaining “the
   sentencing court is free to conclude that the applicable Guidelines range gives
   too much or too little weight to one or more factors . . . and may adjust the
   sentencing accordingly” (quotation omitted)). Because Suke does not show
   the court failed to account for a factor that should have received significant
   weight, relied on an improper factor, or made a clear error of judgment in
   balancing the sentencing factors, he fails to show his sentence is substantively
   unreasonable. See United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015)
   (noting standard for whether a non-Guidelines sentence is unreasonable, and
   that review is “highly deferential” to sentencing court (citation omitted)).
             AFFIRMED.




                                          4